Citation Nr: 0635530	
Decision Date: 11/15/06    Archive Date: 11/28/06

DOCKET NO.  97-15 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to a higher initial rating for degenerative joint 
disease of the left shoulder, status post-operative Mumford 
procedure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1987 to October 
1996.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1997 decision by the Columbia, South 
Carolina Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In July 2003, the Board granted the appeal to 
the extent that it increased the veteran's evaluation to 10 
percent effective October 12, 1996.  This decision was 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  Pursuant to a joint motion filed by the 
parties, the Court vacated the Board's decision to the extent 
that it denied a rating in excess of 10 percent and remanded 
the case back to the Board for examination.  Pursuant to the 
Order of the Court, the Board remanded the case back to the 
RO in February 2005 for further development.  Following 
completion of the requested development, the RO continued to 
deny an increased rating and the case has now been returned 
to the Board for further appellate consideration.


FINDING OF FACT

The veteran's left shoulder disability is manifested by 
subjective complaints of intermittent pain, weakness, and 
easy fatigability worsened by prolonged use with clinical 
findings significant only for slight weakness and crepitus of 
the left upper extremity without loss of range of motion, 
instability, or other objective signs of functional 
impairment.


CONCLUSION OF LAW

The criteria for a rating in excess of a 10 percent rating 
for left shoulder disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a; 
Part 4, Diagnostic Codes 5003, 5200-5203 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Initial Rating

The veteran contends that his left shoulder disability is 
more serious than currently evaluated.   

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluations will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  A rating specialist must interpret reports of 
examination in light of the whole recorded history, 
reconciling the various reports into a consistent picture to 
accurately represent the elements of disability present.  38 
C.F.R. § 4.2.  As such, the determination of whether an 
increased evaluation is warranted is to be based on a review 
of the entire evidence of record and the application of all 
pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206- 
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  38 
C.F.R. § 4.40.  A little used part of the musculoskeletal 
system may be expected to show evidence of disuse, either 
through atrophy, the condition of the skin, absence of normal 
callosity or the like.  Id.

The claimant bears the burden of substantiating his claim for 
benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the 
Board shall consider all information and lay and medical 
evidence of record.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  
The Board considers all the evidence of record, but only 
reports the most probative evidence regarding the current 
degree of impairment which consists of records generated in 
proximity to and since the claims on appeal.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).

Arthritis established by X-ray findings will be evaluated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5003.  When, however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each major joint 
or group of minor joints affected by limitation of motion, to 
be combined, not added under DC 5003.  Id.

The veteran's service medical records reflect his treatment 
for left shoulder disability.  His non-dominant left shoulder 
disability had been manifested by decreased mobility and 
extreme pain prior to undergoing a successful Mumford 
procedure in September 1995.  Thereafter, his left shoulder 
pain resolved with full range of motion and no evidence of 
instability.  He continued to complain of left shoulder 
weakness which was deemed "relatively mild" in degree.  The 
final diagnosis was degenerative joint disease of the left 
shoulder.

Post-service, the veteran was afforded a VA joints 
examination in December 1996.  He reported relief of left 
shoulder pain following his Mumford procedure, but with 
decreased strength.  He had active abduction of 180 degrees, 
active external rotation of 80 degrees, and active internal 
rotation to touch T6.  He had negative apprehension and 
impingement signs.  There was 5/5 strength with abduction, 
external rotation, and internal rotation.  His sensation was 
intact in distributions of the axillary, radial, ulnar, and 
median nerves.  He was given diagnoses of status post Mumford 
procedure of the left shoulder without current evidence of 
restricted range of motion, diminished strength, or sensory 
changes.

In January 1997, the RO granted service connection for left 
shoulder disability and assigned an initial noncompensable 
evaluation.  In a VA Form 21-4138 filing received February 
1997, the veteran indicated that the Mumford procedure 
performed on his left shoulder had alleviated his pain but 
left a residual weakness of the left arm.  He noted 
difficulty with activities requiring strength and balance.

A VA joints examination in February 1999 reflected the 
veteran's complaint of intermittent left shoulder pain which 
was worsened with activity.  Active range of motion of the 
left upper extremity was within normal limits in all joints.  
The examiner commented that the only clinical focal findings 
involved a small area of decreased sensation to pinprick and 
light touch over the C4 dermatome on the left.  The examiner 
stated that there was no weakness, excess fatigability, or 
incoordination of the left shoulder and that the pain was not 
a significant limiting functional ability.  The examiner also 
stated that repeated use of the left shoulder in the 
examination room did not cause pain. 

In July 2001, the veteran underwent another VA joints 
examination with benefit of review of his claim's folder.  
The veteran reported intermittent left shoulder pain which 
had largely resolved since his surgery in 1994.  He did 
report intermittent popping and dull aching discomfort in the 
subacromial region along with the sensation of left shoulder 
weakness.  He indicated easy fatigue of the left shoulder 
girdle, increased pain in the subacromial and upper trapezial 
with overhead activity and extreme of internal/external 
rotation, and increased subacromial pain at end range of 
external rotation. 

On physical examination, he had active range of motion with 
forward flexion to 180 degrees and pain free at end range.  
He had abduction of 180 degrees with mild subacromial pain at 
end range.  He had pain free shoulder abduction to 90 
degrees, internal rotation to 80 degrees, and external 
rotation to 90 degrees.  Top crepitation of the supraspinatus 
tendon was noted beyond 90 degrees of active abduction.  
There was normal scapulothoracic motion with no atrophy of 
the left shoulder intrinsics.  On manual muscle testing, he 
demonstrated slight give-way weakness of the left anterior 
and middle deltoid, biceps, and internal/external shoulder 
rotators.  There was no soft tissue swelling, masses, or 
focal trigger points in the shoulder girdle or 
scapulothoracic muscles.  He did report increased pain in the 
subacromial region with extremes of external rotation (i.e., 
when he placed his hands on his back).  He also reported 
increased subacromial pain with repetitive overhead activity.  
The examiner stated that pain can occur with repetitive use, 
and this could limit his functional ability.  There was no 
range of motion deficits regarding the left shoulder.

In August 2005, the veteran underwent another VA examination.  
The examiner noted that the veteran could lift 50 to 75 
pounds but less overhead.  The veteran experienced pain with 
overhead lifting and prolonged overhead reaching but was 
never prolonged enough to require pain medication.  Strenuous 
use produced transient increased pain which resolved after 
cessation of strenuous use.  There was no excess 
fatigueability, incoordination, or other limitation.  The 
examiner noted that the veteran did not have random flare-ups 
and that increased pain during increased use did not change 
his range of motion.  It was noted that the veteran's 
activities of neither daily living nor employment were 
impaired.

The examination revealed full range of motion observed as 180 
degrees each of abduction and forward flexion plus 90 degrees 
each of external and internal rotation, all without apparent 
pain.  There was no crepitus on motion.  X-rays revealed 
post-surgical changes involving the distal left clavicle but 
were otherwise unremarkable.  The examiner diagnosed the 
veteran as having prior surgical repair of unspecified 
abnormality in the left shoulder with very normal functional 
result and minimal residuals.  He also stated that the joints 
did not have any additional limitation by pain, fatigue, 
weakness, or lack of endurance following repetitive use.     

The RO evaluated the veteran's left shoulder disability as 10 
percent disabling, by analogy to DC "5203-5010."  This 
rating represented "painful motion with arthritis of the 
shoulder."  See RO Rating Decision dated December 3, 2002.  
This rating also recognized that limitation of motion is non-
compensable under the schedular criteria for the affected 
part.  38 C.F.R. § 4.71a, DC 5003.  The use of hyphenated 
diagnostic codes for disabilities stemming from injuries is 
not appropriate under 38 C.F.R. § 4.27.  Troph v. Nicholson, 
No. 03-1923 (U.S. Vet. App. Apr. 4, 2006).  Therefore, the 
Board will adjudicate this claim in accordance with these 
concepts. 

Full range of motion of the shoulder is measured from 0 
degrees to 180 degrees in extension, shoulder abduction from 
0 to 180 degrees, and external and internal rotation from 0 
to 90 degrees.  38 C.F.R. § 4.71a, Plate I.

A 20 percent rating for the minor shoulder would be warranted 
for limitation of arm motion at shoulder level.  38 C.F.R. § 
4.71a, DC 5201.  The December 1996 VA examination recorded 
left shoulder active abduction of 180 degrees and active 
external rotation of 80 degrees while the February 1999 VA 
examination in described the range of motion as "within 
normal limits."  In July 2001, the veteran's left shoulder 
range of motion was measured as pain free forward flexion to 
180 degrees and abduction of 180 degrees with mild 
subacromial pain at the end.  He also had pain free abduction 
to 90 degrees, internal rotation to 80 degrees, and external 
rotation to 90 degrees.  Top crepitation of the supraspinatus 
tendon was noted beyond 90 degrees of active abduction.  At 
that time, the VA examiner indicated that there was no 
current evidence of "range of motion deficits" regarding 
the left shoulder, but that repetitive use of the left 
shoulder could limit the veteran's functional ability.  The 
August 2005 VA examination showed full range of motion 
observed as 180 degrees each of abduction and forward flexion 
plus 90 degrees each of external and internal rotation, all 
without apparent pain, and the joints did not have any 
additional limitation by pain, fatigue, weakness, or lack of 
endurance following repetitive use.  Therefore, the 
preponderance of the evidence weighs against a rating higher 
than 10 percent under DC 5201.

Alternatively, a rating in excess of 10 percent rating could 
be assigned where there was evidence of ankylosis of 
scapulohumeral articulation (DC 5200), impairment of the 
humerus due to loss of head, nonunion, fibrous union, 
recurrent dislocation, or malunion (DC 5202), or impairment 
of the clavicle or scapula by dislocation or nonunion with 
loose movement (DC 5203).

In this case, there is no evidence, or claim, of ankylosis.  
See Shipwash v. Brown, 8 Vet. App. 218, 221 (1995) (citing 
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 91 (27th ed. 1988) 
(Ankylosis refers to immobility and consolidation of a joint 
due to disease, injury, or surgical procedure.).  As such, an 
increased rating is not warranted under DC 5200.  
Additionally, there is no evidence of malunion or nonunion of 
the humerus, clavicle, or scapula.  Accordingly, the evidence 
of record preponderates against an increased rating under DC 
5202 and DC 5203.

In so deciding, the Board has found the veteran's 
descriptions of left shoulder symptoms to be competent.  
However, the medical findings of record clearly demonstrate 
that a rating in excess of 10 percent is not warranted.  The 
benefit of the doubt rule has been applied in the veteran's 
favor in assigning the 10 percent rating.  38 U.S.C.A. § 
5107(b).  The preponderance of the evidence weighs against a 
rating in excess of 10 percent for left shoulder disability.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126;  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).   

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In  accordance with 38 C.F.R. § 3.159(b)(1), 
proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in his possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  

The veteran's appeal originates from a January 1997 rating 
decision.  The Board acknowledges that the section 5103 
notice was sent to the veteran in August 2002 and in April 
2005 addressing the underlying service connection claim.  The 
appellant has the right to content-complying notice and 
proper subsequent VA process, which he has received in this 
case.    

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  Additionally, the 
November 2002 Statement of the Case (SOC) and the April 2006 
Supplemental Statement of the Case (SSOC) contained the text 
of 38 C.F.R. § 3.159, and the July 2003 Board decision 
contained the rating criteria for the applicable Diagnostic 
Codes.  There is no indication that any aspect of the duty to 
notify compliant language that may have been issued post-
adjudicatory has prevented the veteran from providing 
evidence necessary to substantiate his claim and/or affected 
the essential fairness of the adjudication of the claim.  In 
April 2006, the veteran submitted a statement saying that he 
had no more evidence to submit and wanted the case decided as 
soon as possible.  In June 2006, the veteran was also advised 
of potential disability ratings and an effective date for any 
award as required by Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  As such, VA fulfilled its notification 
duties.  The Board finds no prejudice to the veteran in 
proceeding with the issuance of a final decision.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  There is no pertinent 
evidence which is not currently part of the claim's file.  
Hence, VA has fulfilled its duty to assist the appellant in 
the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to a higher initial rating for degenerative joint 
disease of the left shoulder, status post-operative Mumford 
procedure, is denied.




____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


